Concurring and Dissenting Opinion by
Judge Mencer :
My basic views on the difficult questions raised by these appeals are set forth in detail in my dissenting-opinion filed in Sweet v. Pennsylvania Labor Relations Board, 12 Pa. Commonwealth Ct. 358, 316 A.2d 665 (1974). I will refrain from repeating what I wrote there but would urge the reader of this opinion to read that dissent as a prelude to my position in these appeals. The joint-employer concept for which I argued in that dissent1 was subsequently utilized in Costigan *345v. Local 696, AFSCME, 462 Pa. 425, 341 A.2d 456 (1975), and I believe has application here.
My principal disagreement with the majority opinion is its rejection of the connty as the joint employer of conrt-related employes and the sole employer of all other county employes. The majority opinion concludes that the employer in those relationships is not the county but is the county commissioners. I continue to have no difficulty in concluding that the connty is the public employer by definition under Section 301(1) of the Act of July 23, 1970 and by the application of tests developed under our case law for ascertaining the existence of an employer-employe relationship. See Sweet v. Pennsylvania Labor Relations Board, 457 Pa. 456, 322 A.2d 362 (1974). It is my understanding that in collective bargaining relative to the item of wages the county, who is the public employer, acts through its salary board in negotiations as to all employes. Accordingly, I dissented in Elish v. Pennsylvania Labor Relations Board, 12 Pa. Commonwealth Ct. 373, 316 A.2d 672 (1974).
Section 1620 of the Act of August 9, 1955, P.L. 323, as amended (County Code), 16 P.S. §1620, provides that the salaries and compensation of all appointed officers and employes who are paid from the county treasury shall be fixed by the salary board created for such purposes.2 Section 1622 of the County Code, 16 P.S. §1622, provides that in each county a salary board shall consist of the three individual members of the board of county commissioners and the county controller in counties where there is a controller, or the county treasurer in counties where there is no con*346troller. In addition, Section 1625(a) of the County Code, 16 P.S. §1625(a), provides that whenever the board shall consider the number or salaries of employes of any county officer or agency, such officer or the executive head of such agency shall sit as a member of the salary board. Section 1625(b) of the County Code, 16 P.S. §1625 (b), details the occasions when the president judge of the court shall sit as a member of the salary board. A similar provision, Section 1625(c) of the County Code, 16 P.S. §1625 (c), details the occasions when a judge of any court shall sit as a member of the salary board.
As.the above references to the County Code indicate, the majority is in error when it concludes that as to row officers and their employes, “the constituency of the salary board is coextensive with the joint public employers of row office employees as declared in Costigcm.” Costigan dealt with the City of Philadelphia. The County Code, in creating salary boards, specifically provides membership to the county controller or in those counties not having a controller then to the county treasurer.
In the case of all employes who are not court related, I hold to the view that there is only one public employer, namely, the county. However, in the collective bargaining process the county must act through its salary board as to the item of wages and through the row officer on all other bargainable items relative to the employes of that row office. In the case of persons who are employed in the office of the county commissioners or otherwise directly under their supervision, e.g., maintenance personnel, the county commissioners act for the county as to all items subject to collective bargaining except the item of wages, which is negotiated on behalf of the county by the salary board.
*347Although in the cases involving court-related employes I dissent as to the composition of the body representing the county as a joint employer with the judges, I do concur that a joint-employer ruling does not violate the doctrine of separation of powers as expressed in our Constitution. My dissent in Sweet v. Pennsylvania Labor Relations Board, 12 Pa. Commonwealth Ct. 358, 316 A.2d 665 (1974), stated that if the public employer of court-related employes were solely the county, acting through its county commissioners, then I would consider Act 1953 unconstitutional.
Concerning the orders to be entered here, my position would be as follows:
No. 8 T. D. 1975 (County of Washington). I concur except as to the county commissioners’ being a joint employer, to which concept I dissent. I would hold that the County of Washington, acting through its salary board, is a joint employer.
No. 17 T. D. 1975 (County of Allegheny). I concur except as to the county commissioners’ being a joint employer, to which concept I dissent. I would hold that the County of Allegheny, acting through its salary board, is a joint employer.
No. 35 T. D. 1975 (County of Philadelphia). I concur.
No. 8 T. D. 1976 (County of Bucks). I dissent. It is my view that the County of Bucks is the sole public employer of the employes enumerated in the four petitions for certification here. However, I do hold to the view that as to the item of wages the collective bargaining with the County of Bucks must be with its salary board and on all other items subject to collective bargaining the row officer shall represent the public employer, County of Bucks, as to the employes in his office.
*348No. 9 T. D. 1976 (County of Bucks). I concur in the result.
No. 23 T. D. 1973 (County of Erie). I concur in the result.
No. 24 T. D. 1973 (County of Erie). I concur in the result.
Judge Crumlish, Jr. joins in this opinion.

 My analysis in Sweet v. Pennsylvania Labor Relations Board, supra, of the definition of “public employer” set forth in Section 301(1) of the Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.301(1), led me to the conclusion that the County of Washington, acting through its salary board, and the 27th Judicial District, acting through its judges, were the joint employers of oourt^related employees.


 The Act of June 29, 1976, P.L. , No. 115, amends Section 1620; however, I do not consider it as applicable since it postdates the events dealt with here. Since the constitutionality of this amendment is not presently before us, I shall refrain from commenting thereon.


 Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.101 et seq.